 In theMatter ofBUZARD-BURKHART PINE COMPANY and GOOSE LAKELUMBER WORKERS'&LOGGERS' UNIONCase No. R-2856CERTIFICATION OF REPRESENTATIVESJanuary 14, 1942On September 5, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'On October 31, 1941, the Board issueda Supplemental Decision and Direction of Run-off Election.2Pursuant to the Direction of Run-off Election, a run-off electionby secret ballot was conducted on November 27, 1941, under thedirection and supervision of the Regional Director for-the NineteenthRegion (Seattle,Washington).On December 2, 1941, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties his Run-off Election Report.Noobjection to the conduct of the ballot or to the Run-off ElectionReport have been filed by any of the parties.As to the results of the balloting the Regional Director reportedas follows:Total on eligibilitylist-----------------------------------86Votes cast for Lumber and Sawmill Workers Union Local 2701,A. F. of L--------------------------------------------56Votes cast for Goose Lake Lumber Workers' & Loggers' Union_19Total valid votes cast --__-------------------------75Total on eligibility list not voting__________________________11By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat Lumber and Sawmill Workers UnionLocal 2701, affiliated with the American Federation of Labor, hasbeen designated and selected by a majority of all employees of theBuzard-Burkhart Pine Company in its operations near Lakeview,'35N.L R.B,No.44' 36 N. L. R. B 598.38 N. L. R. B., No. 59.226 BUZARD-BURKHART PINE COMPANY227Oregon, excluding super-visory and clerical employees, for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a) oftheNational Labor Relations Act, Lumber and Sawmill WorkersUnion Local 2701, affiliated with the American Federation of Labor,is the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.